United States Court of Appeals
         
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued October 26, 2011
                                Decided August 14, 2012



                                         Before 

                             KENNETH F. RIPPLE, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

                             SUE E. MYERSCOUGH, District Judge*

No. 11‐2205

PEGGY S. LEGRANDE,                              Appeal from the United States 
                                                District Court for the Northern 
      Plaintiff‐Appellant,                      District of Illinois, Eastern Division. 

                                   v.           No. 1:08‐cv‐02047

UNITED STATES OF AMERICA,                       Joan B. Gottschall, Judge.

      Defendant‐Appellee.



                                        O R D E R

       The court, on its own motion, amends the text of the original opinion.  See
LeGrande v. United States, No. 11‐2205, 2012 WL 2913730 (7th Cir. July 18, 2012).  The
following sentence, appearing on page 26 of the slip opinion and at *9 of 2012 WL




         * The Honorable Sue E. Myerscough of the Central District of Illinois, sitting
by designation.
No. 11‐2205                                                                          Page 2

2913730, should be removed:  “The Supreme Court has held that this requirement is
jurisdictional and not subject to waiver.  McNeil v. United States, 508 U.S. 106, 112‐13
(1993).”  

        Additionally, the sentence quoting McNeil, which appears on page 28 of the slip
opinion and at *10 of 2012 WL 2913730, should be amended.  It currently reads:  “As the
Supreme Court noted in McNeil, the statutory threshold requirement of filing an
administrative claim with the appropriate agency is clear and cannot be characterized
as a ‘trap for the unwary.’ 508 U.S. at 113.”  As amended it should read: “As the
Supreme Court noted in McNeil v. United States, 508 U.S. 106, 113 (1993), the statutory
threshold requirement of filing an administrative claim with the appropriate agency is
clear and cannot be characterized as a ‘trap for the unwary.’”